Name: Commission Regulation (EEC) No 1786/87 of 26 June 1987 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/20 Official Journal of the European Communities 27. 6. 87 COMMISSION REGULATION (EEC) No 1786/87 of 26 June 1987 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 875/87 (3), as last amended by Regulation (EEC) No 1446/87 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 875/87 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 June 1987. For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 183, 16 . 7 . 1980 , p. 1 . O OJ No L 79, 21 . 3 . 1987, p. 3 . (3) OJ No L 83, 27 . 3 . 1987, p. 38 . (4) OJ No L 137, 27. 5 . 1987, p. 19 . 27. 6. 87 Official Journal of the European Communities No L 168/21 ANNEX to the Commission Regulation of 26 June 1987 fixing the import levies on frozen sheep ­ meat and goatmeat (ECU/100 kg) CCT heading No Week No 27 from 6 to 12 July 1987 (') Week No 28 from 13 to 19 July 1987 (') Week No 29 from 20 to 26 July 1987 (&gt;) Week No 30 from 27 July to 2 August 1987 ( ») 02.01 A IV b) 1 155,748 148,653 145,735 144318 2 109,024 104,057 102,015 101,023 3 171,323 163,518 160,309 158,750 4 202,472 193,249 189,456 187,613 5 aa) 202,472 193,249 189,456 187,613 bb) 283,461 270,548 265,238 262,659 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.